E-FILED; Baltimore County Circuit Court
Docket: 9/5/2019 2:36 PM; Submission: 9/5/2019 2:36 PM

 

Coe
BEFORE THE CIRCUIT COURT OF MARYLAND = =
FOR BALTIMORE COUNTY
1020 WAR 13 P 2 2b
.3. DISTRICT COURT
ROBERT W. TAYLOR * SSTERN DIST. TE!

Substitute Trustee of the a _ WV) Gr | | 5
VIRGIL C. PARKER TRUST : LYE

407 W. Pennsylvania Avenue
Towson, MD 21204

a
x
ie
~>
~2.
°
S

GARRETT PARKER

12254 Birchwood Pike

Harrison, TN 37341 *
Plaintiffs

v. *

DUANE PARKER

P.O. Box 2266

Easton, MD 21601 *

Case No.: C03CV19003033
Defendant

ORDER AND CONSENT JUDGMENT
The foregoing Consent Motion for Entry of Consent Judgment having been read and
considered, as well as the Complaint, Answer and any exhibits attached to the Complaint and
Motion, it is this 6} bay of September 2019 by the Circuit Court for Baltimore County,
Maryland:
L, ORDERED: _ that the Motion be, and is hereby GRANTED;
2. ORDERED AND DECLARED that the Virgil C. Parker Trust is not only the

equitable but also the true and legal owner of the Farm as identified in the legal description of the

Case 3:20-mc-00015-PLR-HBG Document1 Filed 03/13/20 Page1lof3 PagelD #: 1
property attached as Exhibit No. 2 to the Complaint filed in this case and that legal description as
set forth in Exhibit No. 2 is incorporated and made part of this Order as if such description were
specifically set forth in this Order;

3. ORDERED AND DECLARED: that any conveyance and transfer of title shall be
in the name of the Trust;

4, ORDERED AND DECLARED: that all settlement proceeds arising from the sale
of the Farm are the property of the Trust and the same shall be disbursed to, and deposited into,
the Trust account;

5. ORDERED AND DELCARED: that upon settlement of the sale of the Farm all
proceeds shall be paid over, conveyed or otherwise transferred to the Plaintiff;

6. ORDERED AND DECLARED: that the trustee shall account for the disposition
of the proceeds of sale of the Farm;

7. ORDERED AND DECLARED: that any agreement(s) for listing, sale auction, or
encumbrance of the subject property are and the same shall be null and void ab initio, and of no
further force and effect;

8. ORDERED AND DELCARED: that V. Duane Parker, the Defendant in this case,
is enjoined from the sale, transfer or other disposition of the property identified in this Order.

09/06/2019 12:56:47 PM Upsgebactfijiiiigta
J E

Michael J. Finifter

Entered: Clerk, Circuit Court for
Baltimore County, MD

September 9, 2019

Case 3:20-mc-00015-PLR-HBG Document1 Filed 03/13/20 Page 2of3 PagelD #: 2
I, HEREBY CERTIF

the Circuit Court for Baltimore County, Marylan

'Y, that this is a true copy of

recorded in Case CO2L(2)-(9- 4033

In Testimony Whereof, I hereto set

the Circuit Court for

Baltimore County this

[2M day of Gck~ 20_ 2)

Delle ole Fy St

Julie L. ExSor, Clerk

of the Circuit Court for

Baltimore County, Maryland

Case 3:20-mc-00015-PLR-HBG Document 1

the records of
d having been

my hand and affix the seal of

Filed 03/13/20

 

Page 3 of 3 PagelD #3
